Citation Nr: 1309086	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  99-22 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a left elbow fracture.

2.  Entitlement to a compensable rating for left hand and wrist arthritis.

3.  Entitlement to a compensable rating for right hand and wrist arthritis.

4.  Entitlement to a rating in excess of 20 percent for cervical spine arthritis.

5.  Entitlement to a rating in excess of 10 percent for lumbar spine arthritis.

6.  Entitlement to a rating in excess of 10 percent for left shoulder arthritis.

7.  Entitlement to a rating in excess of 10 percent for left hip arthritis.

8.  Entitlement to a rating in excess of 10 percent for right hip arthritis.

9.  Entitlement to increases in the "staged" ratings (of 0 percent prior to September 29, 2011, and 10 percent from that date) assigned for esophageal hiatal hernia with history of reflux.

10.  Entitlement to a rating in excess of 10 percent for psoriasis.

11.  Entitlement to a rating in excess of 10 percent for residuals of a right posterior chest wall gunshot wound (GSW).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1967 to June 1997.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 1998 rating decision of the Reno, Nevada, Department of Veterans Affairs (VA) Regional Office (RO).  In May 2002, the Board undertook evidentiary development under then-existing authority.  In September 2003, the case was remanded for such development.  A February 2006 rating decision increased the rating for the Veteran's right posterior chest wall GSW residuals to 10 percent, assigned separate 10 percent ratings for his right and left hip disabilities, and assigned separate 0 percent ratings for his bilateral hand and wrist disabilities.  In March 2008, the case was remanded again for additional development and to satisfy notice requirements.  In August 2011, the Board granted service connection for left knee arthritis, and remanded the increased-rating issues on appeal for additional development (contemporaneous examinations).  An August 2007 rating decision implemented the Board's grant of service connection for left knee arthritis, and assigned a 10 percent rating.  That issue is no longer on appeal.  

An August 2012 rating decision granted the Veteran service connection for radiculopathy of the left upper extremity, right upper extremity, and right lower extremity, rated 30 percent, 20 percent, and 10 percent, respectively.  The RO also awarded a 10 percent rating for esophageal hiatal hernia with history of reflux, effective September 29, 2011.  As that is not the highest evaluation available, and the Veteran has not expressed satisfaction, that claim for increase remains on appeal. 

The Board has reviewed the Veteran's claims file and Virtual VA (VA's electronic data storage system).  [The records in Virtual VA are either duplicates or records not relevant to the issues on appeal.]

The Veteran's representative argues that the Veteran should be granted an extraschedular rating based on the combined effect of the service-connected disabilities.  Prior to this decision the Veteran's service-connected disabilities have been rated 90 percent, combined.  An extraschedular combined rating under these circumstances would logically entail a total rating based on individual unemployability (TDIU).  However, the representative has not filed such a claim (needed for processing a TDIU claim) on the Veteran's behalf as would be expected in such case (suggesting that a TDIU rating is not what is sought).  Clinical notations reflect that the Veteran has been "laid off" (i.e., not working due to the job market), and he has expressed that he has had difficulty obtaining employment due to age (a factor not for consideration in a TDIU claim).  Notably, examiners have indicated that the individual disabilities at issue herein do not impact on the Veteran's employment.  Consequently, the representative's intent in presenting the argument is unclear.  The matter is referred to the agency of original jurisdiction for clarification and any appropriate action.  

The matter of the rating for residuals of a right posterior chest wall GSW is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  Residuals of a left elbow fracture are manifested by painful (but less than compensably limited) motion.

2.  Left hand and wrist arthritis is manifested by painful (but less than compensably limited) motion of the wrist; separate functional impairment of the left hand is not shown hand.

3.  Right hand and wrist arthritis is manifested by limitation of motion of the long finger, but not to 30 degrees or less, and by painful (but less than compensably limited) motion of the wrist.

4.  Cervical spine arthritis is not shown to be manifested by severe limitation of motion; forward flexion of the cervical spine limited to less than 15 degrees; or favorable ankylosis of the entire cervical spine.

5.  Lumbar spine arthritis has not been manifested by moderate limitation of lumbar motion; by forward flexion of the thoracolumbar spine limited to 60 degrees or less; or by a combined range of motion of the thoracolumbar spine limited to 120 degrees or less; or by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

6.  Left shoulder arthritis has not been manifested by flexion or abduction limited to shoulder level.

7.  Left hip arthritis has not been manifested by flexion limited to 45 degrees, extension limited to 5 degrees, limitation of abduction beyond 10 degrees, limitation of adduction where the Veteran cannot cross his legs, or limitation of rotation where the Veteran cannot toe-out more than 15 degrees.

8.  Right hip arthritis has not been manifested by flexion limited to 45 degrees, extension limited to 5 degrees, limitation of abduction beyond 10 degrees, limitation of adduction where the Veteran cannot cross his legs, or limitation of rotation where the Veteran cannot toe-out more than 15 degrees.

9.  Prior to September 29, 2011, esophageal hiatal hernia (with history of reflux) was not shown to be manifested by two or more of symptoms such as persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health of lesser severity; from that date such disability has not been shown to be manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  

10.  Psoriasis has not been manifested by exudation or itching constant, with extensive lesions or marked disfigurement or involvement of 20 to 40 percent of the entire body or by systemic therapy such as with corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.


CONCLUSIONS OF LAW

1.  A 10 percent rating is warranted for residuals of a left elbow fracture.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5206, 5211 (2012).

2.  A 10 percent rating is warranted for left hand and wrist arthritis.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Code 5215 (2012).

3.  A 10 percent rating is warranted for right wrist arthritis.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Code 5215.

4.  A 10 percent rating is warranted for right hand arthritis.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Code 5229 (2012).

5.  A rating in excess of 20 percent for cervical spine arthritis is not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Code 5290 (prior to September 2003), Codes 5237, 5242 (2012).

6.  A rating in excess of 10 percent for lumbar spine arthritis is not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Code 5292, 5295 (prior to September 2003), Codes 5237, 5242.

7.  A rating in excess of 10 percent for left shoulder arthritis is not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Code 5201 (2012).

8.  A rating in excess of 10 percent for left hip arthritis is not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5251, 5252, 5253 (2012).

9.  A rating in excess of 10 percent for right hip arthritis is not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5251, 5252, 5253 (2012)..

10.  Ratings for esophageal hiatal hernia (with history of reflux) in excess of 0 percent prior to September 29, 2011, and/or in excess of 10 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.114, Code 7346 (2012).

11.  A rating in excess of 10 percent for psoriasis is not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 38 C.F.R. §§ 4.1, 4.7, 4.118, Code 7806 (prior to 2002), 7816 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  As the rating decision on appeal granted service connection for the disabilities at issue, and assigned the initial ratings and an effective dates for the awards, statutory notice had served its purpose, and its application was no longer necessary.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The February 2006 statement of the case in these matters properly provided notice on the downstream issue of entitlement to increased initial ratings.  It is not alleged that notice in this matter has been less than adequate.

The Veteran's service treatment records (STRs) are associated with the record and pertinent postservice treatment records have been secured.  He was afforded examinations in connection with these claims including in 1998, 2005, and as recently as in October 2011.  The 2005 and 2011 examinations were conducted to ascertain the current severity of the disabilities.  The Board concludes that the VA examination reports contain sufficient clinical findings and informed discussion of the pertinent history and features of the disabilities to provide probative medical evidence adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

The Board's August 2011 remand requested that the Veteran be asked to inform VA of any relevant treatment by private physicians or hospitals.  The RO made such request to the Veteran by letter; he did not respond.  Therefore, it is assumed that there was no such treatment (records of which would be outstanding, requiring development).   VA's duty to assist in the matters being decided on the merits is met.  

II.  Factual Background

These claims for increase are all for disabilities the Veteran sought to have service connected in a claim filed at discharge from service.  

The Veteran's STRs show complaints of low back pain.  In a March 1997 Report of Medical History, he checked "yes" to ever having or having then recurrent back pain.  The examiner noted that the Veteran would have lower back pain after running or after prolonged standing.  

A June 1997 STR shows the Veteran was seen with complaints of having hit the medial aspect of his elbow on a car door.  He reported wanting an examination and documentation for retirement.  There was tenderness to palpation over the medial epicondyle with no erythema and minimal swelling.  The Veteran had full range of motion.  An x-ray showed cortical abnormality at the medial epicondyle with evidence of healing.  [In the STR the examiner identified the right elbow as that involved, but the x-ray is identified as that of the left elbow. The Veteran has made it clear throughout that it was his left elbow that was injured by a car door.  Notably, it is left elbow disability that is service-connected.]

A January 1998 VA hand, thumb and fingers examination report shows the Veteran reported discomfort involving the joints of his thumbs and index fingers, bilaterally.  He described them aching all the time and would take Ibuprofen with benefit.  The examiner noted the Veteran was left handed and that the Veteran reported no difficulty with dexterity.  The Veteran had normal strength in both hands and could manipulate his hands the normal way and had full range of motion of all of his joints.  The diagnosis was early arthritis of both hands.  A January 1998 x-ray of the hands showed mild osteoarthritic changes scattered about each hand and wrist.  

A January 1998 VA skin disease examination report shows the Veteran reported that after his return from Vietnam, he noticed the onset of skin lesions on his elbows, wrists, hands, legs, knees, penis and groin.  He stated the lesions had been diagnosed as psoriasis by a dermatologist in service.  The examiner wrote that both elbows, both lower extremities, and the wrists showed areas of psoriasis.

A January 1998 VA spine examination report shows the Veteran reported he had noticed some kinking in the back of his neck when rotating the head while he was in Germany during service.  He reported that his only symptoms occurred when he attempted to back up his automobile and had to turn his head to the right.  He endorsed having restricted motion.  Physical examination revealed slight tenderness posteriorly over the cervical vertebrae.  The examiner noted that the Veteran had normal flexion and extension of the neck, but that rotation to the right was limited to less than 20 degrees; rotation to the left was 30 degrees.  X-rays of the cervical spine showed reversed lordosis, maintenance of vertebral height, C7 slightly anterior with respect to T1, and moderate osteoarthritic changes.

A January 1998 VA esophageal examination report shows the Veteran reported that while stationed in Germany, he would often get sick to his stomach and throw up acid-tasting material.  He also described having severe heartburn with history of reflux.  The Veteran reported he had fewer symptoms now.  The examiner noted the Veteran did not "seem to be particularly bothered by the problem as long as he can get some medication."  

A January 1998 VA joints examination report shows the Veteran reported he had had left shoulder pain since 1984.  Examination of the left shoulder revealed slight tenderness anteriorly over the rotator cuff area, but otherwise there was full range of motion.  The left hip had slight pain on internal rotation, but had full range of motion otherwise.  X-rays of the left shoulder showed normal post traumatic deformity and mild acromioclavicular osteoarthritic changes.  X-rays of the hips showed mild osteoarthritic changes about each hip.

A November 1998 VA treatment record shows the Veteran reported sustaining a mallet injury to the fifth finger of his left hand approximately three months prior.  The finger had been placed in a stack splint and was in such splint for six weeks.  The Veteran had very little flexion, but full extension, of the left hand fifth finger.  He was advised to undergo hand therapy for increased range of motion and strengthening for one month.  

An October 2002 VA treatment record shows the Veteran reported having more difficulty with arthritis of the wrist and thumb and second finger.  [The treatment record does not identify the wrist involved.]  He stated he was doing more computer work, and thought that weather could also be impacting on it.  Examination of the hands revealed no redness or swelling.

A November 2002 VA examination report shows the Veteran reported he had an accounting business, which did not require much physically from him, but he had problems with certain things.  The Veteran stated he had problems opening jars and doors and had changed the handle on a door so that it did not require twisting.  He described having pain in various areas while he slept.  He also reported he would try to run regularly or jog but often had to stop because of knee discomfort.  He reported he underwent a trigger release in his right thumb, which had healed well except that he was unable to oppose the thumb to the base of the little finger.  The examiner noted that except for that, the range of motion of all joints was full.  The examiner noted the Veteran had some discomfort  on rotation of the neck with his chin going towards the right shoulder.  The Veteran was unable to accomplish that beyond 60 degrees, whereas he could go to 70 degrees to the left.  The examiner stated, "Otherwise, the range of motion of all of his joints is full."  There was crepitation in the neck, but neck muscles did not spasm on flexion and rotation.  The Veteran was able to abduct the shoulder.  The hips showed mild tenderness over the acetabular area with the left hip being more tender than the right, but the Veteran had full range of motion of the hips.  He was able to tiptoe and heel walk and squat and raise without support.  The range of motion of the back was full in all spheres, including anterior flexion, lateral flexion, hyper-extension and rotation, but the examiner noted the Veteran complained of low back discomfort at the full range of rotation, bilaterally.  The skin showed mild depigmentation.  The examiner found that the Veteran had slowly progressive osteoarthritis and was probably at about the same level of function as he was at the time of the prior examination.  

An August 2005 VA examination report shows the Veteran reported he continued to use Ranitidine for the hiatal hernia.  He stated that medicine completely controlled his symptoms.  He noted that with exercise, working out and running, he would have reflux especially with any bending over and with the running itself.  He described it as limited to the lower substernal burning.  The Veteran reported that other occasions during which he would notice lower esophageal reflux was when he had a lot of allergy-associated coughing.  He stated he would wake up at night with history of reflux only about four to five times a year.  The Veteran reported he could eat whatever he wanted, but would often avoid spicy foods because they caused reflux.  He denied epigastric pain and denied ever having radiation of the pain elsewhere.  He also denied ever having dysphagia or painful swallowing.  He denied upper gastrointestinal bleeding, hematemesis, and vomiting.  

A September 2005 VA skin diseases examination report shows the Veteran reported having intermittent itching and rash.  The examiner noted papulosquamous lesions and plaques on the legs, ranging in size from 5 millimeters to 10 centimeters.  They were pinkish and thin, and some had minimal scaling with others having none.  There was no infection, crusting, excoriations or purulence.  The Veteran had lesions on the elbows, buttocks, knees, and shins.  The face, palms and soles were normal.  The examiner concluded that the percent of the total body area affected was greater than 5 percent and less than 20 percent and that the percent of exposed areas affected was less than 5 percent.

On September 2005 VA joints examination the Veteran reported he had trigger release thumb surgery in 2000 and that the thumb no longer triggered.  He described occasional pain in the thumb and index finger areas, but no swelling.  Average discomfort was 3/10.  The Veteran denied flare-ups or current treatment.  As to his left hand, the Veteran stated it bothered him about once a month with an average pain level of 3/10.  He denied flare-ups or current treatment.  Regarding the left elbow, he reported pain at a level of 7/10 about once a month with no flare-ups otherwise.  He denied any current treatment.  He stated that as a result of the elbow pain, it was hard for him to get books off the top shelf because of the reaching involved.  Regarding both wrists, the Veteran reported that his wrists bothered him a couple of times a year, most often in the winter.  He had no flare-ups otherwise.  Average discomfort was 3/10, with no current treatment.  The Veteran denied any effect on work or daily activities as a result of his wrists.  

The Veteran reported that his neck pain bothered him daily, but denied surgery, braces, or ambulatory aids.  He described the average level of pain as 5/10 with no upper extremity radiating symptoms, no current treatment, to include treatment in the last 12 months, no flare-ups, and no work effect.  He noted it was hard to look over his shoulder while driving.  As to his low back, the Veteran reported it would bother him about once a week at a level of 4/10.  There were no flare-ups, radiating symptoms into the lower extremities, and no current treatment, to include treatment in the last 12 months.  The Veteran reported he could sit a maximum of a couple of hours at a time.

Regarding the left shoulder, the Veteran denied any surgery or assistive devices.  He stated that his shoulder bothered him daily and that his pain level was 5/10.  He denied flare-ups and current treatment.  As to work effect, the Veteran stated it was hard to get books off the top shelf because of reaching.  He reported both hips bothered him essentially every night with the average discomfort being 6/10.  He denied flare-ups and current treatment.  Like his low back, the hips affected his ability to sit. 

Physical examination of the left elbow revealed tenderness about the medial epicondyle.  Tinel's was negative.  The Veteran had extension to0 degrees, 140 degrees of flexion, and 90 degrees of both rotation and supination.  There was no complaint of pain and no change in the range of motion with repeated motions.  The examiner concluded that the left elbow was essentially normal with no functional impairment.  X-rays revealed minimal marginal spur.

Physical examination of the wrists revealed no swelling and no tenderness to palpation.  Capillary circulation of the fingers was normal.  Tinel sign was negative on the volar carpal region for median and ulnar nerves.  Manual muscle strength testing was 5/5.  Range of motion in the right wrist revealed 55 degrees of dorsiflexion, 65 degrees of palmar flexion, 10 degrees of radial deviation, and 40 degrees of ulnar deviation.  There was no complaint of pain and no change in the range of motion with repeated dorsiflexion.  Range of motion in the left wrist revealed 65 degrees of dorsiflexion, 55 degrees of palmar flexion, 15 degrees of radial deviation, and 35 degrees of ulnar deviation.  There was no complaint of pain and no change in the range of motion with repeated dorsiflexion.  The examiner concluded that the right wrist had functional impairment of close to moderate without weakness, fatigability, or incoordination.  He described the left wrist as having functional impairment of between slight and moderate without weakness, fatigability, or incoordination.  X-rays of the wrists revealed mild degenerative joint disease of the navicular bone.

Examination of the hands revealed a barely-visible scar on the volar aspect of the right thumb.  There was no tenderness to palpation, and no swelling.  The Veteran was able to touch lateral 4 digits of both hands to the proximal transverse palmar crease.  Range of motion of all fingers and all joints on both active and passive range of motion was normal.  There were no complaints of pain and no change in the range of motion with repeated motions.  The examiner described the left hand as having a normal physical examination with no functional impairment.  He stated the right hand had essentially no functional impairment and that physical examination was essentially normal without weakness, fatigability, and incoordination.  X-rays of the hands revealed mild degenerative joint disease.

Examination of the cervical spine showed no tenderness to palpation.  Manual muscle strength testing was 5/5.  Flexion was 50 degrees, extension was 45 degrees, right and left lateral rotation were both 45 degrees, lateral flexion to the right was 25 degrees and to the left was 30 degrees.  There were some complaints of pain at the terminal degrees and no change with repeated flexion.  The examiner described the functional impairment as being between slight and moderate without weakness, fatigability or incoordination.  
Examination of the thoracolumbar spine revealed no muscle spasm or tenderness to palpation.  There was some complaint of pain in the midline percussion of the lower back.  Straight leg raising in the seated position was negative.  Manual muscle strength testing was 5/5.  Flexion was 85 degrees, extension was 30 degrees, right and left side bending was 25 degrees, rotation to the right was 45 degrees, and rotation to the left was 35 degrees.  There were complaints of pain at the extremes and no changes with repeat flexion.  The examiner described the functional impairment at being between slight and moderate without weakness, fatigability or incoordination.

Physical examination of the left shoulder revealed tenderness over the biceptal groove.  Active and passive flexion was 145 degrees, extension was 45 degrees, abduction was 125 degrees, internal rotation was 85 degrees, and external rotation was 75 degrees.  There were some complaints of pain at the terminal degrees, and no change with repeat flexion.  The examiner described the functional impairment as being close to moderate without weakness, fatigability or incoordination.  

Physical examination of the hips revealed tenderness at the mid groin and lateral trochanter on the right side and tenderness in the mid groin on the left side.  Manual muscle strength testing was 5/5.  Active and passive flexion of the right hip was 90 degrees, abduction was 25 degrees, adduction was 25 degrees, external rotation was 45 degrees, and internal rotation was 35 degrees.  There were some complaints of pain at the terminal degrees, and no change with repeat flexion.  Active and passive flexion of the left hip was 80 degrees, abduction was 30 degrees, adduction was 20 degrees, external rotation was 45 degrees, and internal rotation was 20 degrees.  There was a slight complaint of pain at the terminal degrees and no change with repeat flexion.  As to both hips, the examiner described the functional impairment as being between slight and moderate without weakness, fatigability or incoordination.  

VA treatment records from 1999 to 2010, for the most part, do not show treatment for the service-connected hands, wrist, or left elbow.  A September 2005 barium swallow revealed no hiatal hernia or reflux.  In October 2006, the Veteran was seen for management of psoriasis.  He also reported persistent GERD symptoms despite maximizing his medicine.  He reported having frequent loose stools, but denied gastrointestinal bleed symptoms.  He admitted having excessive caffeine.  He related he jogged several times a week and worked out.  The examiner described the Veteran as having a mildly-antalgic gait.  The Veteran had psoriatic lesions on his extremities.  The examiner noted GERD symptoms and noted that the Veteran's reports of watery stools may be inflammatory or irritable bowel syndrome (the Veteran's brother had Crohn's disease).

A January 2007 VA treatment record shows the Veteran denied dysphagia, dyspepsia, hematochezia or melena.  The examiner noted the neck was mildly limited on right and left turning with normal extension and flexion.  The back had no point tenderness, and straight leg raising was negative, bilaterally.  The left elbow had full range of motion without redness or swelling, heat or effusion, and no tenderness to palpation.  The remainder of the joint survey was unremarkable.

In April 2007, the Veteran reported the psoriasis was spreading to his face.  There were plaques with mild white scaling on the flexor surfaces of both wrists.  There were psoriatic lesions on the tibial areas of both legs with depigmentation and a stretched shiny appearance to the skin.  There was a small papule with mild erythema over the Veteran's left temple.  In an addendum, the examiner noted that the Veteran's allegation of psoriasis spreading to his face could not be verified.  He wrote that the skin on the upper left face appeared to be irritated, but that it was not psoriatic.  The psoriatic lesions on the shins were noted to be nearly cleared.  

In March 2008, the Veteran reported getting a few new skin lesions on the upper shins, but reported he got plenty of sun by regular hiking.  The examiner noted that the scalp, face and trunk were normal.  There were some thin pink scale-free patches on the legs.  Hands and feet were okay.  The examiner diagnosed psoriasis and described it as mild and well controlled.

In September 2008, the Veteran reported he had stopped taking Etodolac but had no complaints of increased joint pain, and denied any stiffness or swelling.  He reported mild pain in hips, lumbar spine and cervical spine, which would increase with activity and was worse at the end of the day.  The Veteran described his pain as "minimal."  The examiner noted the Veteran had a psoriatic rash over the upper extremities on the extensor surfaces, wrists and behind the knees, shins, and ankles.  The examiner described the psoriasis as stable.

In December 2008, the Veteran was seen with complaints of right shoulder pain after moving some furniture.  When examining the right shoulder, the examiner also reported the ranges of motion of the left shoulder.  The Veteran had 152 degrees of flexion, 134  degrees of abduction, 86  degrees of external rotation and 65  degrees of internal rotation.  Examination of the cervical spine revealed that flexion and extension were within normal limits.  Side bending was 26  degrees on the left and 37  degrees on the right and rotation was 66  degrees, bilaterally.  

The Veteran was seen in February 2009 with complaints of joint pain in his hips.  The musculoskeletal examination revealed no joint deformity, joint pain, swelling, or erythema.  After reporting symptoms associated with the right hip, the examiner reported there was no swelling or warmth on other joints.

In July 2009, the Veteran reported that he noticed a raised lesion on the left side of his cheek, which was now gone.  The examiner examined the head, neck, chest, abdomen, upper extremities and lower extremities.  He found no lesion on the left cheek.  There was a 3/4 centimeter pink papule on both temporal regions, scaly to the touch, a 1 centimeter circular well circumscribed brown colored papule with stuck on appearance in the mid to lower abdomen, and on the wrists, elbows and shins there were pink-colored plaques with mild white scaling and some depigmentation around the lower extremity lesions.  The examiner entered assessments of psoriasis, sebhorrheic keratosis and a resolved lesion on the left cheek.

In August 2009, examination of the neck revealed minimal tenderness to palpation at the mid left paracervical.  The Veteran had full range of motion of the neck and bilateral upper extremities.

In July 2010, the Veteran's back, chest, abdomen, upper extremities, and buttocks were examined in connection with his psoriasis.  There were vesicles scattered throughout the fingers in interdigital space.  There was no surrounding erythema.  There was some mild peeling of the skin with slightly macerated appearance of the tips of several fingers, which was worse on the left hand.  There were erythematous plaques with some silvery scales scattered on elbows on the left wrist and intergluteal cleft, which ranged in size from 3 mm to several centimeters.  There was a light pink raised papule with waxy, stuck-up appearance with slightly erythematous base present on the right forearm.  The examiner concluded the Veteran's psoriasis was in good control and found the skin disease on the Veteran's hand was eczema.  

On September 2011 VA esophageal examination the Veteran had GERD and hiatal hernia diagnosed.  The examiner was given a list of symptoms and indicated that the only two symptoms the Veteran had were persistently recurrent epigastric distress and regurgitation, which would happen four or more times a year, and would last less than one day.  Other symptoms were not checked, which indicated the Veteran did not have those symptoms.  Those symptoms were dysphagia, pyrosis (heartburn), reflux, substernal arm or shoulder pain, sleep disturbance, anemia, nausea, vomiting, hematemesis and melena.  The examiner concluded that the service-connected disability did not have an impact on the Veteran's ability to work.

On October 2011 VA hand and finger examination the examiner noted that the Veteran's left hand was his dominant one.  The Veteran reported moderate to severe flare-ups of the right hand starting at the end of April 2011, which he described as having a random onset.  He stated he had tried Etodolac and topical analgesics for pain, but with no relief.  The examiner stated there was limitation of motion of the fingers with the long finger in the right hand and the thumb in the left hand.  As to the left hand, the examiner stated the gap between the thumb pad and the fingers was less than one inch, which is where pain began.  There was no gap between any fingertips and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips.  On the right hand, extension of the long finger was limited by more than 30 degrees.  The examiner reported the Veteran was able to perform repetitive-use testing with three repetitions.  There was no additional limitation of motion for any of the fingers after the testing.  The examiner found the Veteran had functional loss or functional impairment of the fingers or thumbs, but found the Veteran did not have additional limitation in range of motion of any of the fingers or thumbs following repetitive use.  Specifically, the examiner found that there was weakened movement of the right hand.  There was pain on movement and swelling in the right long finger.  The examiner checked yes to the Veteran having tenderness or pain to palpation for joints or soft tissue of both hands.  Right hand grip strength was 4/5 and left hand grip strength was 5/5.  There was no ankylosis of any of the fingers.  The examiner diagnosed bilateral hand strain and concluded that the Veteran's hand, thumb, or finger conditions did not impact the Veteran's ability to work.

On October 2011 VA wrist examination the Veteran reported he fractured both wrists in service and that they had healed without sequelae but with gradual pain increase over time.  The Veteran described having flare-ups a few times a month, brought on by overuse, strain, and cool and damp weather.  He stated that the flare-ups would subside if he rested his wrists for a couple of hours.  Right wrist palmar flexion was 65 degrees, which is where pain began, and dorsiflexion was 70 degrees or greater with no objective evidence of pain.  Left wrist palmar flexion was 65 degrees, which is where pain began, and dorsiflexion was 70 degrees or greater with no objective evidence of pain.  The examiner noted that the Veteran was able to perform repetitive-use testing with three repetitions, with range of motion remaining the same.  The examiner found the Veteran had functional loss based upon less movement than normal in both wrists, and pain on movement of both wrists.  Strength was 4/5 in both wrists for both extension and flexion.  The examiner noted the Veteran had no ankylosis and no wrist surgery.  The diagnosis was bilateral wrist strain; the examiner concluded that the disabilities did not impact on the Veteran's ability to work, and noted that in 2009 the Veteran was laid off from an accounting job.

On October 2011 VA elbow and forearm examination the Veteran reported that since his left elbow injury in service, the elbow had not been "just right".  The Veteran had 125 degrees of left elbow flexion with no objective evidence of pain.  He had extension to 0 degrees, with no objective evidence of painful motion.  He was able to perform repetitive-use testing with three repetitions, and his flexion and extension remained the same.  The examiner found the Veteran did not have additional limitation in range of motion following repetitive-use testing but had less movement than normal as to functional impairment.  Strength was 5/5 with both flexion and extension.  The examiner made a specific finding the Veteran did not have ankylosis.  There was no flail joint and no history of any surgery.  The diagnosis was left elbow strain; the examiner noted that the disability did not impact on the Veteran's ability to work.

On October 2011 VA neck examination the examiner noted that the Veteran had a diagnosis of cervical strain.  The Veteran denied flare-ups associated with this disability.  The examiner reported that flexion was 45 degrees or better with no objective evidence of pain.  Extension was 35 degrees with no objective evidence of pain.  Right and left lateral flexion were 30 degrees, each, at which point pain began.  Right and left rotation were 15 degrees, each, at which point pain began.  The Veteran was able to perform repetitive-use testing with three repetitions.  After the repetitions, the Veteran's flexion and extension and right and left rotation remained the same.  Right and left lateral flexion were 25 degrees, each.  The examiner concluded the Veteran had additional limitation in range of motion following repetitive-use testing, which involved less movement than normal and pain on movement.  The examiner wrote the Veteran had guarding and/or muscle spasm of the cervical spine, but that such did not result in abnormal spinal contour.  The examiner concluded that the cervical spine disability did not impact on the Veteran's ability to work.  The examiner noted the Veteran reported he had been laid off and that "nobody wants to hire an old guy."

On October 2011 VA thoracolumbar examination the examiner noted the Veteran had a diagnosis of lumbar stain.  The Veteran reported flare-ups, which he stated were becoming more frequent and severe in recent months.  He reported they occurred approximately twice weekly, with random onset.  He would find a comfortable position, and this back would go back to baseline in about three days.  The examiner reported that flexion was 90 degrees or better with objective evidence of pain at 60 degrees.  Extension was 25 degrees, which is where pain began.  Right and left lateral flexion were 30 degrees, which is where pain began.  Right and left rotation were 15 degrees, and there was no objective evidence of pain.  The Veteran was able to perform repetitive-use testing with three repetitions.  After the repetitions, all of the Veteran's ranges of motion remained the same.  The examiner noted the Veteran did not have additional limitation in range of motion following repetitive-use testing.  He found the Veteran had functional loss of less movement than normal and pain on movement.  The examiner noted that the Veteran had guarding and/or muscle spasm of the thoracolumbar spine, but that such did not result in abnormal spinal contour.  The examiner concluded that the Veteran's thoracolumbar spine disability did not impact on his ability to work.  

On October 2011 VA shoulder-arm examination the diagnosis was shoulder strain.  The Veteran reported having flare-ups, which he stated occurred every couple of months with random onset.  He stated he used topical analgesics with fair relief and took Etodolac regularly, but was unsure whether it helped.  Flexion and abduction were both to 140 degrees, which was where pain began.  The Veteran was able to perform repetitive-use testing with three repetitions.  After the repetitions, flexion was limited to 135 degrees and abduction was limited to 130 degrees.  The examiner concluded the Veteran had additional limitation in range of motion following repetitive-use testing, which involved less movement than normal and pain on movement.  The examiner made a specific finding that there was no ankylosis.  The Hawkin's impingement test, external rotation/infraspinatus strength test, and the lift-off subscapularis test were positive, but the empty-can test was negative.  There was no history of dislocations.  The examiner concluded that the Veteran's left shoulder disability did not impact on his ability to work.  

On October 2011 VA hip examination the diagnosis was bilateral hip strain.  The Veteran reported having flare-ups, which he described as moderate to severe, occurring with prolonged walking, climbing stairs, sometimes getting out of the car, and prolonged sitting.  He stated the flare-ups would occur several times a week in bed.  Right hip flexion was 100 degrees and extension was greater than 5 degrees, which is where pain started.  Abduction was not lost beyond 10 degrees, and adduction was not limited such that the Veteran was unable to cross his legs.  Rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  Left hip flexion was 105 degrees and extension was greater than 5  degrees, both with no objective evidence of pain during either motion.  Abduction was not lost beyond 10 degrees, and adduction was not limited such that the Veteran was unable to cross his legs.  Rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions on both sides.  After the repetitions, all of the motions remained the same.  The examiner concluded that the Veteran did not have additional limitation in range of motion after repetitive-use testing but had functional loss of less movement than normal in both hips and pain on movement in the right hip only.  He also concluded there was interference with sitting, standing or weight bearing in both hips.  The Veteran had localized tenderness or pain to palpation of both hips.  Muscle strength was 5/5 on hip flexion, abduction, and extension in both hips.  The examiner noted there was no ankylosis, and no malunion or nonunion of the femur.  The examiner concluded that the Veteran's bilateral hip disability did not impact on his ability to work.  

On October 2011 VA skin disease examination the diagnosis was psoriasis.  The examiner wrote that the skin disease did not cause any scarring or disfigurement of the head, face or neck.  He wrote the Veteran had been treated with topical medications in the past 12 months for six weeks or more but not constant.  The examiner noted the Veteran had no other treatment or procedures other than the topical medications.  The examiner found that the psoriasis covered between 5 to 20 percent of both the total body area and the exposed area and that the skin disability did not have an impact on the Veteran's ability to work.

Legal Criteria and Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earnings capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

As this appeal is from initial ratings assigned with awards of service connection, "staged" ratings are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's statements describing his symptoms and condition are competent evidence to the extent that he can describe what he experiences.  However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria.

An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 4.59, painful motion is an important factor of disability from arthritis and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss due to pain on motion is alleged, 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

A zero percent rating is assigned when the requirements for a compensable evaluation are not met and the schedule does not provide a zero percent evaluation.  38 C.F.R. § 4.31 (2012).

The Board notes that there are limited statements from the Veteran regarding his functional impairment from these disabilities, other than what he reported on examinations; since he submitted the VA Form 9, Appeal to the Board in November 1999, he has not submitted further statements providing a description of the symptoms associated with the disabilities at issue.  His representative has submitted statements (discussing the symptoms reported on VA examinations).  

Residuals of a left elbow fracture

The Veteran's service-connected residuals of a left elbow fracture has been rated by analogy under 38 C.F.R. § 4.71a, Code 5211, for impairment of the ulna.  See also 38 C.F.R. § 4.20.  The Veteran's left hand is his "major" hand.

Under Code 5211, impairment of the ulna of the major arm with malunion and bad alignment warrants a 10 percent rating; with nonunion in lower half with false movement warrants a 20 percent rating; with nonunion in upper half with false movement without loss of bone substance or deformity warrants a 30 percent rating; and nonunion in upper half with false movement with loss of bone substance (1 inch (2.5 centimeters) or more) and marked deformity warrants a 40 percent rating.  Id.  

The Veteran has arthritis of the left elbow.  Degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion38 C.F.R. § 4.71a, Code 5003.

Limitation of elbow motion is rated under Codes 5206, 5207, 5208, and 5213.  Under Code 5206 (for limitation of forearm flexion), a 0 percent rating is warranted where flexion of the major extremity is limited to 110 degrees; a 10 percent rating is warranted where the flexion is limited to 100 degrees; and a 20 percent rating is warranted where flexion is limited to 90 degrees.  (Higher ratings are available for greater limitation of motion.)  Under Code 5207 (for limitation of forearm extension), a 10 percent rating is warranted where extension is limited to either 45 degrees or 60 degrees; and a 20 percent rating is warranted where extension is limited to 75 degrees.  (Higher ratings are available for greater limitations of motion.)  Under Code 5208, a 20 percent rating is warranted when forearm flexion is limited to 100 degrees and extension is limited to 45 degrees.  This is the only rating available under this code.  Under Code 5213, a 10 percent rating is warranted for limitation of supination to 30 degrees or less; a 20 percent rating is warranted for limitation of pronation with motion lost beyond the last quarter arch where the hand does not full pronation.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal flexion and extension of the elbow is from 0 degrees of extension to 145 degrees of flexion, forearm pronation is from 0 to 80 degrees, and normal forearm supination is from 0 to 85 degrees.  38 C.F.R. § 4.71, Plate I.

On close review of the record, the Board finds that with resolution of reasonable doubt in favor of the Veteran, a 10 percent rating is warranted for the Veteran's residuals of a left elbow fracture.  There has been some (but less than compensable) limitation of motion throughout.  In September 2005, the Veteran lacked 5  degrees of full motion (full flexion through full extension); on October 2011 examination, he lacked  20 degrees from full range of motion.  The October 2011 examiner found the Veteran had less movement than normal.  In September 2005, the Veteran reported having pain and functional impairment (difficulty getting books off a top shelf).  Under 38 C.F.R. § 4.59, a painful joint is entitled to at least the minimum compensable rating for the joint.  The minimal compensable rating for the elbow joint is 10 percent, and the Board finds that a 10 percent rating is warranted.

An evaluation in excess of 10 percent is not warranted, as there is no indication that the Veteran has loss of motion or function that would warrant such rating (to warrant a 20 percent rating, there would need to be flexion limited to 90 degrees, extension limited to 75 degrees, forearm flexion limited to 100 degrees with extension limited to 45 degrees, nonunion in lower half with false movement, or a joint fracture with marked cubitus varus or cubitus valgus deformity; none of these requirements are met or approximated, and the Veteran does not allege such impairment.  

Additional factors that could provide a basis for an increase also have been considered; however, it is not shown that the Veteran has any functional loss beyond that currently compensated.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  Notably, no additional loss of motion on repetitive use was found on the  multiple VA examinations.  In summary, a 10 percent rating f is warranted or the residuals of a left elbow fracture, but a rating in excess of 10 percent is not.  

The analysis proceeds to consideration of whether the disability picture presented is such that referral for extraschedular consideration under 38 C.F.R. § 3.321 is warranted.  In exceptional cases where schedular evaluations are found inadequate, an extraschedular evaluation may be authorized if certain criteria are met.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

The 10 percent rating now assigned recognizes that the Veteran has painful motion of the left elbow.  There are no left elbow symptoms/impairment of function shown or alleged that are not fully encompassed by the criteria for the 10 percent rating now assigned.  Therefore, the schedular criteria  are not inadequate, and referral for extraschedular consideration is not indicated.  See Thun, 22 Vet App. 111.  

Hand and wrist arthritis

The criteria for rating finger/hand disabilities were amended effective in August 2002.  Prior to August 2002, there was no rating for limitation of motion of individual fingers (or even multiple fingers); rather, there were ratings for fingers that were ankylosed, either favorably or unfavorably, or were amputated.  The Board finds that the criteria prior to August 2002 for rating the fingers would not apply in the Veteran's case, as he had minimal symptoms in his hands prior to the change in the criteria, and such symptoms would not rise to the level of ankylosis or amputation of any fingers.  The criteria for rating limitation of motion of the wrist have remained unchanged.

The Veteran has diagnoses of arthritis in his hands and wrists.  Arthritis shown by x-ray is rated based on limitation of motion of the affected part under the appropriate code for the affected joint.  Where there is arthritis with at least some limitation of motion (but noncompensable under a limitation of motion code), a 10 percent rating may be assigned for each major joint (or group of minor joints).  38 C.F.R. §§ 4.71a, Codes 5003, 5010.

Under Code 5215, dorsiflexion of either the major or minor wrist to less than 15 degrees or palmar flexion limited in line with the forearm warrants a maximum 10 percent rating.  A higher rating requires ankylosis.  See 38 C.F.R. § 4.71a, Codes 5214, 5215.

Normal wrist range of motion is 80 degrees of palmar flexion, 70 degrees of dorsiflexion, 20 degrees of radial deviation, and 45 degrees of ulnar deviation.  38 C.F.R. § 4.71, Plate I.

From August 2002, under Code 5228, which addresses the thumb, limitation of motion with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers warrants a 20 percent rating.  When there is a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, a 10 percent rating is warranted.  With a gap of less than one inch (2.5 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, a 0 percent rating is warranted.  The criteria for the major and minor hands are identical.

From August 2002, under Code 5229, which addresses the index or long finger, when there is a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees, a 10 percent rating is warranted.  When there is a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees, a 0 percent rating is warranted.  The criteria for the major and minor hands are identical.

 Left hand and wrist arthritis

The Board finds that the evidence supports the award of a 10 percent rating based upon painful motion in the left wrist, but that a separate rating for left hand arthritis is not warranted.  Initially, the Board notes that the mallet injury the Veteran sustained to his left fifth finger in November 1998 was a postservice injury, residuals of which are not service-connected.  Thus, while the November 1998 VA treatment record showed the Veteran had limitation of motion of the fifth finger, the Board finds that such limitation of motion is not related to the service-connected disability, and related symptoms have not been considered in determining whether a compensable rating is warranted for the service-connected disability.

The evidence establishes that the Veteran has painful motion of the left wrist.  For example, in November 2002, he reported having problems opening jars and changing the handle on a door so that it did not require twisting.  In September 2005, he reported that his wrist would bother him a couple of times a year.  The examiner noted that the left wrist had slight limitation of all motions of the wrist; he lacked 15 degrees of dorsiflexion, 15 degrees of palmar flexion, 10 degrees of radial deviation, and 5 degrees of ulnar deviation.  The examiner described the Veteran's functional impairment as being between slight and moderate.  On October 2011 VA examination the examiner reported the Veteran's wrist lacked 15 degrees of palmar flexion, but had full dorsiflexion.  However, the examiner noted that the Veteran had functional loss in his wrist based upon less movement than normal and pain on movement.  The Veteran's left wrist strength was 4/5.  

The clinical findings of slight to moderate functional impairment and functional loss due to less movement than normal and pain on movement and 4/5 strength establish that the Veteran has an impairment of the left wrist, which the Board finds entitles him to a 10 percent rating, even if limitation of motion is not compensable.  See 38 C.F.R. § 4.59.  However, a rating in excess of 10 percent is not warranted.  As stated above, to obtain a higher rating, the Veteran's wrist would have to be ankylosed, pathology not shown.

The preponderance of the evidence is against a separate compensable rating for left hand arthritis.  On January 1998 VA examination, the examiner reported the Veteran had normal strength in his hand and could manipulate his hands the normal way, and that he had full range of motion of all his joints.  In September 2005, the Veteran reported that his left hand would bother him about once a month with a pain level of 3/10.  He denied any flare-ups.  The examiner noted that examination of the left hand was normal, with no functional impairment.  When his hand was examined in October 2011, the gap between the thumb pad and the fingers was less than one inch, which does not warrant a compensable rating.  See Code 5228.  There was no additional limitation of motion for any of the fingers or the thumb after repetitive testing.  Left hand grip strength was 5/5.  Such clinical findings do not reflect a left hand disability that warrants a separate compensable rating.

Additional factors that could provide a basis for an increase also have been considered; however, it is not shown that the Veteran has any functional loss beyond that currently compensated by the 10 percent rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  Notably, no additional loss of motion was shown on repetitive testing  during the multiple examinations.

In summary, a 10 percent rating is warranted for left hand and wrist arthritis, but a rating in excess of 10 percent (including based on a separate rating for the left hand) is not.  

The 10 percent rating assigned recognizes that the Veteran has painful motion of the left wrist.  There are no left hand/wrist symptoms/impairment of function that are not fully encompassed by the criteria for the 10 percent rating now assigned; the Veteran has not identified any such symptoms/impairment.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not indicated.  See Thun, 22 Vet App. 111.  
 Right hand and wrist arthritis

The Board finds that the evidence supports the award of a 10 percent rating for painful motion of the right wrist and a separate 10 percent rating for limitation of motion of the right long finger.  

The evidence establishes that the Veteran has painful motion of the right wrist.  In November 2002, he reported having problems opening jars and changing the handle on a door so that it did not require twisting.  In September 2005, he reported that his wrist would bother him a couple of times a year.  The examiner noted that the right wrist had slight limitation of all motions of the wrist; he lacked 5 degrees of dorsiflexion, 25 degrees of palmar flexion, 5 degrees of radial deviation, and 10 degrees of ulnar deviation.  The examiner described the Veteran's functional impairment as being close to moderate.  On October 2011 VA examination the Veteran's wrist lacked 15 degrees of palmar flexion, but had full dorsiflexion.  However, the examiner noted that the Veteran had functional loss in his wrist based upon less movement than normal and pain on movement.  Right wrist strength was 4/5.  

The clinical findings of close to moderate functional impairment and functional loss due to less movement than normal and pain on movement and 4/5 strength establish that the Veteran has impairment of the right wrist which entitles him to a 10 percent rating (even if the limitation of motion is not compensable under the Code for rating limitation of motion).  See 38 C.F.R. § 4.59.  A rating in excess of 10 percent is not warranted.  As noted above, to warrant a higher rating, the  wrist would need to be ankylosed, and such is not shown.

The Board finds that the evidence also supports the award of a separate 10 percent rating for right hand arthritis.  In the October 2011 VA examination report, the examiner made a finding that extension of the long finger was limited by more than 30 degrees.  Under Code 5229, the long finger being limited by more than 30 degrees warrants a 10 percent rating.  Additionally, the examiner described the grip strength in the right hand as being 4/5.  The Board finds that such clinical findings establish a basis to award a separate 10 percent rating for the right hand arthritis.  This is the maximum evaluation available for limitation of motion of the long finger.  In order to obtain a higher rating, the Veteran would need to have that finger amputated (which is not the case).

Additional factors that could provide a basis for an increase also have been considered; however, it is not shown that the Veteran has any functional loss beyond that currently compensated by the 10 percent rating for the right hand and the 10 percent rating for the right wrist.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  Notably, no additional loss of motion on repetitive use was shown on VA examinations, and the wrist is not ankylosed.

In summary, a 10 percent rating for the right wrist and a separate 10 percent rating for the right hand are warranted, but a rating in excess of 10 percent for either is not.  

The 10 percent rating assigned recognizes that the Veteran has painful motion of the left wrist.  Consequently, there remain no right wrist symptoms/impairment of function that are not fully encompassed by the criteria for the 10 percent rating now assigned based upon limitation of motion of the wrist.  The separate 10 percent rating assigned for the hand recognizes that the Veteran has limitation of motion of the long finger of that hand.  The limitation of motion the Veteran has is specifically considered in the rating criteria.  Consequently, there are no right hand/finger symptoms/impairment of function that are not fully encompassed by the criteria for the 10 percent rating now assigned, and none are alleged by the Veteran.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not indicated.  See Thun, 22 Vet App. 111.  

 Cervical and Thoracolumbar Spine

The Veteran has arthritis of both the cervical and lumbar spine.  Under Code 5003, arthritis is rated based upon limitation of motion of the affected joint.

The criteria for rating disabilities of the spine were revised effective in September 2003.  The timing of this change requires the Board to first consider the claims involving the cervical and lumbar spine under the prior criteria; then, the claims are considered under the revised criteria (from their effective date), with the more favorable criteria applied.   See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

[In September 2002 there were revisions to the criteria for rating intervertebral disc syndrome, but the Veteran is not shown to have intervertebral disc syndrome (and that revision has no applicability in the instant case).]  

Under the criteria in effect prior to September 26, 2003, slight limitation of cervical motion warranted a 10 percent disability rating.  Moderate limitation of cervical motion warranted a 20 percent rating.  Severe limitation of cervical motion warranted a 30 percent rating.  38 C.F.R. § 4.71a, Code 5290.

Slight limitation of lumbar motion warranted a 10 percent disability rating.  Moderate limitation of lumbar motion warranted a 20 percent rating.  Severe limitation of lumbar motion warranted a 40 percent rating.  38 C.F.R. § 4.71a, Code 5292. 

Lumbosacral strain was rated under Code 5295.  A 10 percent rating was warranted for lumbosacral strain where there was characteristic pain on motion.  A 20 percent rating was warranted where there was muscle spasm on extreme forward bending, and loss of lateral spine motion, unilateral, in standing position.  A 40 percent (maximum) rating was warranted for severe lumbosacral strain with listing of the whole spine to the opposite side; positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a.

Under the amendments to the Rating Schedule that became effective September 26, 2003, a general rating formula was instituted for evaluating diseases and injuries of the spine, including strain under 38 C.F.R. § 4.71a, Code 5237.  These criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The relevant criteria are:

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine - 30 percent.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis - 20 percent.

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height - 10 percent.

38 C.F.R. § 4.71a, Codes 5235 to 5243 (Effective September 26, 2003).

Note (1): VA will evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation of the relevant area.  Id.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Cervical Spine

The Board finds that the preponderance of the evidence is against a rating in excess of 20 percent for cervical spine arthritis for any period of time during the appeal period.  

Initially, as was noted above, intervertebral disc syndrome has not been diagnosed, and the criteria for rating such are not for consideration.   

At no time during the appeal period is the Veteran shown to have had severe limitation of cervical motion (or from September 2003 flexion limited to 15 degrees or less or cervical spine ankylosed).  In September 2005 flexion was to 50 degrees, extension was 45 degrees, lateral flexion was 25 and 30 degrees and rotation was 45 degrees, bilaterally.  Muscle strength testing was 5/5.  In December 2008, an examination found that flexion and extension were within normal limits.  Side bending was 26 degrees to the left and 37 degrees to the right, and rotation was 66 degrees, bilaterally.  In August 2009, an examiner noted the Veteran had full range of motion of the neck. In October 2011, flexion was 45 degrees, extension was 35 degrees, right and left lateral flexion were 30 degrees, and right and left rotation were 15 degrees.  Following three repetitions of the ranges of motion, range of motion remained unchanged except that right and left lateral flexion were reduced to 25 degrees, each.  On  2011 VA examination the examiner specifically  found there was no ankylosis of the cervical spine.  Consequently, a rating in excess of 20 percent is not warranted under either the former or the revised criteria.  

In considering the DeLuca factors, the evidence of record shows the Veteran has pain and limited movement of the cervical spine in various directions, however, these do not rise to the level of equivalency to either severe limitation of motion or flexion limited to 15 degrees or less (so as to warrant an increase based on such factors).  

The 20 percent rating assigned recognizes that the Veteran has painful motion of the cervical spine that is moderate in degree.  It contemplates forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees and combined range of cervical spine motion greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  There are cervical spine symptoms/impairment of function shown or alleged that are not fully encompassed by the criteria for the 20 percent rating assigned.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not indicated.  See Thun, 22 Vet App. 111.  

Thoracolumbar Spine

The preponderance of the evidence is against a rating in excess of 10 percent for lumbar spine arthritis for any period of time during the appeal period.  

The Board reiterates that intervertebral disc syndrome of the thoracolumbar spine has not been diagnosed, and that the criteria for rating such are not for consideration.  

At no time during the appeal period is the Veteran shown to have had moderate limitation of lumbar motion or thoracolumbar flexion limited to 60 degrees or less or combined range of motion of the thoracolumbar spine to 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  For example, in November 2002, a VA examiner reported that the range of motion of the back was full in all spheres, including anterior flexion, lateral flexion, hyper-extension, and rotation, but noted the Veteran complained of low back discomfort at the full range of rotation, bilaterally.  Such observation reflects no more than slight limitation of motion.  In September 2005, the Veteran reported that his low back would bother him once a week.  He denied having flare-ups and stated he did not receive treatment for this disability.  On physical examination, there was no muscle spasm.  There was a complaint of pain in the midline percussion of the lower back.  Straight leg raising was negative in the seated position, and manual muscle strength was 5/5.  Flexion was to 85 degrees, extension to 30 degrees, side bending was to 25 degrees, bilaterally, and rotation to the right was 45 degrees and to the left was 35 degrees.  On October 2011 VA examination, the Veteran reported flare-ups, which were becoming more frequent and severe in recent months.  He described the flare-ups as occurring approximately twice weekly, with random onset.  Flexion was 90 degrees or better with objective evidence of pain at 60 degrees.  Extension was 25 degrees, right and left lateral flexion were 30 degrees, and right and left rotation were 15 degrees.  The Veteran was able to perform repetitive-use testing, and these ranges did not change.  The Board is aware that the examiner reported that objective evidence of pain during flexion began at 60 degrees, which one may argue would entitle him to a 20 percent evaluation under the amended criteria because 60 degrees falls within the 20 percent rating.  However, the amended criteria specifically contemplate symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The Veteran was able to flex to 90 degrees (albeit with pain).  The combined range of motion is 205 degrees, which is greater than 120 degrees.  The examiner noted the Veteran had guarding or muscle spasm, but that such did not result in abnormal spinal contour.  Thus, the findings shown do not warrant an increased rating under either the prior, or the revised criteria.  .

Under Code 5295, a 20 percent rating is warranted where there was muscle spasm on extreme forward bending, and loss of lateral spine motion, unilateral, in standing position.  In October 2011, the examiner noted muscle spasm in the thoracolumbar spine, but there was no finding of loss of lateral spine motion in the standing position.  The examiner made a specific finding there was no abnormal spinal contour.  Thus, a 20 percent rating under Code 5295 criteria is not warranted.

Considering DeLuca factors, the evidence of record shows the Veteran has pain and some limited movement of the thoracolumbar spine, however, such do not rise to the level of equivalency to moderate limitation of motion, forward flexion limited to 60 degrees or less, or combined range of motion limited to 120 degrees or less.   On repetitive range of motion testing in October 2011 ranges of motion did not change.  Therefore, an increased rating based on such factors is not warranted.

The 10 percent rating assigned recognizes that there is painful motion of the lumbar spine.  It also contemplates that forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; and that a combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; and that there are no muscle spasm, guarding, or localized tenderness resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of height.  On October 2011 VA examination it was noted that the Veteran had guarding or muscle spasm, but that that such did not result in an abnormal gait or abnormal spinal contour.  

Consequently, there remain no lumbar spine symptoms/impairment of function shown or alleged that are not fully encompassed by the criteria for the 10 percent rating currently assigned.   Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not indicated.  See Thun, 22 Vet App. 111.  

D.  Left shoulder

Left shoulder arthritis has been diagnosed, which means the shoulder disability is rated based upon limitation of motion.  The shoulder joint is considered a major joint.  See 38 C.F.R. § 4.45(f) .

Shoulder disability is rated under Codes 5200 to 5203.  [Because the Veteran is left arm dominant, the left shoulder disability is evaluated as the major joint.]  As the Veteran is not shown to have ankylosis of the shoulder, Code 5200 does not apply.  And as the Veteran does not have non-union, fibrous union, malunion, or frequent dislocations of the shoulder, Codes 5202, 5203  likewise do not apply.

Under Code 5201 (for limitation of shoulder motion), the minimum schedular rating of 20 percent is warranted where there is limitation of motion of an arm at the shoulder level.  Limitation of major arm motion to midway between the side and shoulder level warrants a 30 percent rating.  38 C.F.R. § 4.71a.

Normal forward flexion of a shoulder is from 0 to 180 degrees, normal abduction of a shoulder is from 0 to 180 degrees, normal external rotation is from 0 to 90 degrees, and normal internal rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71. Plate I.

The preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's left shoulder arthritis for any period of time during the appeal period.  To warrant the 20 percent rating for the shoulder under Code 5201, there must be  limitation of arm motion at the shoulder level.  Throughout during the appeal, the Veteran has had left arm motion well above the shoulder level (90 degrees), to include to 145 degrees/125 degrees in September 2005, and 140 degrees with reduction to 135.130 degrees after repetitive-use testing in October 2011. 

While the Veteran has some additional limitations due to pain/on use, these do not rise to the level of equivalency to limitation at the shoulder level.  Consequently, DeLuca factors do not present a basis for an increase in the rating.  .

The 10 percent rating assigned recognizes that the Veteran has painful motion of the shoulder with limitation  less than compensable under Code 5201.  There are no left shoulder symptoms/impairment of function shown or alleged that are not fully encompassed by the criteria for the 10 percent rating assigned.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not indicated.  See Thun, 22 Vet App. 111.  


 Left and Right Hips

A number of diagnostic codes are potentially applicable to the Veterans bilateral hip disability.  Arthritis of the hips is diagnosed.  Such disability is rated under Code 5003.  When limitation of motion of the specific joint involved is noncompensable under the appropriate Code, a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Code 5003.  The hip joint is considered a major joint.  See 38 C.F.R. § 4.45(f).

Code 5251 provides for a 10 percent evaluation for extension of the thigh limited to 5 degrees.  38 C.F.R. § 4.71a.  

Code 5252 provides for 10, 20, 30 and 40 percent evaluations where flexion of the thigh is limited to 45 degrees, 30 degrees, 20 degrees and 10 degrees, respectively.  38 C.F.R. § 4.71a.

Code 5253 provides for a 10 percent evaluation for limitation of rotation to the extent of cannot toe-out more than 15 degrees, or limitation of adduction  to the extent of cannot cross legs.  A 20 percent evaluation is warranted for limitation of adduction of the thigh where motion is lost beyond 10 degrees.  38 C.F.R. § 4.71a.

As the Veteran does not have ankylosis of either hip joint , flail joint or associated  femur impairment Codes 5250, 5254, 5255 do not apply.  38 C.F.R. § 4.71a.

Normal hip joint motion is from 0 degrees to 125 degrees of flexion and abduction is from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II (2012). 

 Right Hip

The preponderance of the evidence is against a rating in excess of 10 percent for right hip arthritis for any period of time during  the appeal period.  

The preponderance of the evidence is against a finding that any limitation of right hip flexion, extension, abduction, adduction, or rotation has been to a compensable level at any time during the appeal period [the 10 percent rating assigned is based on X-ray confirmed arthritis with painful motion, but limited to less than a compensable degree].  To warrant the next higher (20 percent) rating , the Veteran must show flexion limited to 30 degrees or abduction limited to motion lost beyond 10 degrees.  Notably, a separate (10 percent maximum) rating under Code 5251 (for limitation of extension) cannot be combined with a rating under Code 5003, as such is expressly prohibited).  See Notes following Code 5003.  38 C.F.R. § 4.71a.  Consequently, it follows that motion limitations warranting an even higher (20 percent) rating are not met.  

In considering the DeLuca factors, the evidence of record shows the Veteran has pain and some limited movement of the right hip, however, such do not limit function to a degree equivalent to the criteria for a 20 percent rating.  Notable in this regard is than on October 2011 examination, when the Veteran reported severe flare-ups, clinical findings did not support such allegation.  He had 5/5 muscle strength with hip flexion, abduction and extension.  The examiner concluded that the hip did not impact on the Veteran's ability to work.  Given that the Veteran's descriptions of functional impairment are not supported by clinical findings and are self-serving, the Board accords more probative value to the examiner's clinical findings regarding functional impairment due to the Veteran's right hip than to the Veteran's reports.  

The 10 percent rating assigned recognizes that the Veteran has painful motion of the right hip.  The record does not show, nor has the Veteran alleged any right hip symptoms/impairment of function that are not fully encompassed by the schedular criteria for the 10 percent rating assigned.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not indicated.  See Thun, 22 Vet App. 111.  




 Left Hip

The preponderance of the evidence is against a rating in excess of 10 percent for left hip arthritis for any period of time during the appeal period.  As with the right hip, any limitations of flexion, extension, abduction, adduction, and rotation are not shown to have risen to a compensable level during the appeal period [the 10 percent rating assigned is under Code 5003 for X-ray confirmed arthritis with less than compensable limitation of motion].  Consequently, it follows that restriction of motion warranting a still higher (20 percent) rating are not shown.

In considering the DeLuca factors, the evidence of record shows the Veteran has pain and some limited movement of the left hip, however, resulting functional impairment does not rise-to the level equivalent to the above-discussed criteria for a 20percent rating.  Notable once again is that in October 2011, when the Veteran reported on examination that his flare-ups were severe, the  clinical findings did not provide any support for such allegation.  The Veteran had 5/5 muscle strength with hip flexion, abduction and extension.  The examiner also concluded there was no impact on the Veteran's ability to work.  The Board accords more probative value to the examiner's objective clinical findings of the functional impairment than to the Veteran's vague (he does not describe what distinguished the alleged flare-ups as severe), subjective, self-serving accounts.  

The 10 percent rating assigned recognizes that the Veteran has painful motion of the left hip.  The record does not show, nor has he alleged any symptoms or impairment that are not encompassed by the schedular criteria.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not indicated.  See Thun, 22 Vet App. 111.  

Esophageal Hiatal Hernia with history of reflux

The service-connected esophageal hiatal hernia (with history of reflux) has been rated 0 percent prior to September 29, 2011, and 10 percent from that date.  

Hiatal hernia is rated under Code 7346.  Under this Code, a (maximum) 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health; a 30 percent rating is warranted when there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; with two or more of the symptoms for the 30 percent evaluation of lesser severity, a 10 percent rating is warranted.  38 C.F.R. § 4.114.

The preponderance of the evidence is against the assignment of a compensable rating prior to September 29, 2011, and/or a rating in excess of 10 percent from that date.  Prior to September 29, 2011 the hiatal hernia manifestations shown were very mild and did not meet the criteria for a compensable rating.  For example, in January 1998, when the Veteran reported his symptoms, he was reporting past symptoms of getting sick to his stomach and throwing up.  The Veteran reported to the examiner he had fewer symptoms now.  The examiner noted the Veteran did not seem particularly bothered by the problem.  In August 2005, the Veteran informed the examiner that he was taking medication for the hiatal hernia, which completely controlled his symptoms.  He noted that with exercise, he might have some reflux when bending over.  He reported having lower esophageal reflux when he would take certain allergy medications, but noted he would wake up at night with reflux only about four to five times a year.  He stated he could eat whatever he wanted, but would avoid spicy foods because they would cause reflux.  He specifically denied any epigastric pain or ever having radiation of pain elsewhere.  He also denied dysphagia, painful swallowing, upper gastrointestinal bleeding, hematemesis and vomiting.  A September 2005 barium revealed no hiatal hernia or reflux.  In October 2006, the Veteran reported persistent symptoms of GERD, but then in January 2007, denied symptoms such as dysphagia, dyspepsia, hematochezia or melena.  A single self-report of persistent (not clearly defined) GERD symptoms does not satisfy the above-outlined criteria for a compensable rating  .  The Veteran was seen regularly by VA from 2004 to 2010, and reported multiple symptoms for multiple disabilities, but not consistent symptoms of heartburn or other similar symptoms.  Had the Veteran continued to experience persistent symptoms after October 2006, there would be documentation of treatment for the symptoms.  From January 2007 to September 2011, there are no clinical findings pertaining to the service-connected disability to suggest that the Veteran was experiencing persistent symptoms or at least some of the symptoms.  The Board finds the lack of evidence during the applicable time period is evidence against a finding that he was having persistent symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (Lance, J., concurring) (the Board may infer from silence in a record that a particular symptom was not observed if it is reasonable to assume that such a symptom would have been recorded had it been present).  Inasmuch as the criteria for a 10 percent rating were not met, a 0 percent rating was for application.  See 38 C.F.R. § 4.31.

As to the period from September 29, 2011, the preponderance of the evidence is against a finding that the Veteran's service-connected esophageal hiatal hernia with history of reflux warrants a rating in excess of 10 percent.  To warrant the next higher (30 percent) rating there must be persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  On September 28, 2011 examination, the Veteran reported having persistently recurrent epigastric distress and regurgitation, which are two symptoms under the 30 percent rating.  However, he then specifically denied symptoms of dysphagia, pyrosis, reflux and substernal arm or shoulder pain.  Furthermore, considerable impairment of health due to the hiatal hernia is simply not shown.  Significantly, the examiner commented that the disability did not impact on the Veteran's employability.   Notably, the criteria for a 30 percent rating under Code 7346 are stated in the conjunctive and must all be met to warrant such rating.  As the listed criteria are not met, a 30 percent rating is not warranted .

Comparing the manifestations of the Veteran's hiatal hernia and associated impairment shown to the rating schedule, the Board finds that the degree of disability shown throughout the entire period under consideration is wholly encompassed by the schedular criteria for the ratings assigned (0 percent prior to September 29, 2011, and 10 percent assigned thereafter) and consequently those criteria are not inadequate.  The Veteran has not alleged any symptoms or impairment that exist but are not encompassed by schedular criteria.  Therefore, referral for consideration of an extraschedular rating is not necessary.

 Psoriasis

In his November 1999 substantive appeal the Veteran alleged that the extent and severity of his skin disability is not reflected by the 10 percent rating assigned.

The criteria for rating skin disorders (found at 38 C.F.R. § 4.118) were amended on two occasions during the pendency of this appeal, in August 2002 and in October 2008.  The October 2008 revisions apply only to applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  The Veteran filed his claim in 1997 and has not specifically requested consideration of his claim under the most recent revision nor did the RO apply such criteria.  Therefore, only the pre-October 2008 versions of the schedular criteria are for consideration in this case.  

Prior to August 2002, psoriasis (Code 7816) was to be rated as eczema (Code 7806).  A 10 percent rating required exfoliation, exudation or itching and involvement of an exposed surface or extensive area.  A 30 percent rating was warranted for eczema if there was exudation or itching constant, with extensive lesions or marked disfigurement.  A 50 percent evaluation was warranted if there was ulceration or extensive exfoliation or crusting, and systemic or there were nervous manifestations, or the condition was exceptionally repugnant.  

Under Code 7816 from August 2002, a 10 percent rating  is to be assigned  when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as with corticosteroids or other immunosuppressive drugs was required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation is to be assigned when there is involvement of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; systemic therapy such as with corticosteroids or other immunosuppressive drugs was required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is to be assigned when there is involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas, or; when constant or near-constant systemic therapy such as with corticosteroids or other immunosuppressive drugs was required during the past 12-month period.  

The preponderance of the evidence is against the assignment of a rating in excess of 10 percent for psoriasis at any time during  the evaluation period.  The Veteran alleged in his substantive appeal that the 10 percent rating did not reflect the extent and severity of the psoriasis.  However, his psoriasis the Veteran's skin disability does not meet the criteria for a 30 percent rating under either the former or the revised criteria.  For example, in January 1998, the examiner noted that the Veteran's psoriasis was on the elbows, both lower extremities, and the wrists.  In November 2002, an examiner noted that the Veteran's skin showed mild depigmentation.  In September 2005, the Veteran reported intermittent itching and rash.  The examiner noted the Veteran had papulosquamous lesions and plaques on the legs, which ranged in size from 5 millimeters to 10 centimeters.  They were pinkish and thin, and some had minimal scaling with others having none.  There was no infection, crusting, excoriations or purulence.  The Veteran had lesions on his elbows, buttocks, knees and shins.  There were no lesions on the face, palms or soles.  The examiner concluded that the percent of total body area affected was greater than 5 percent but less than 20 percent and that the percent of exposed areas was less than 5 percent.  In October 2006, the examiner noted the Veteran had psoriatic lesions on his extremities.  In April 2007, there were plaques with mild white scaling on the flexor surfaces of both wrists.  There were psoriatic lesions present on the tibial areas of both legs with depigmentation and a stretched shiny appearance to the skin.  The examiner noted that the lesions on the shins were nearly cleared.  In March 2008, the Veteran reported getting a few new skin lesions on the upper shins.  The examiner noted there were some thin pink scale-free patches on the legs, but that the scalp, face, trunk, hands and feet were okay.  In September 2008, the Veteran had a psoriatic rash over the upper extremities on the extensor surfaces, wrists, behind the knees, shins, and ankles.  In July 2010, there were erythematous plaques with some silvery scales scattered on elbows on the left wrist and intergluteal cleft, which ranged in size from 3 mm to several centimeters.  There was a light pink raised papule with waxy, stuck-up appearance with slightly erythematous base present on the right forearm.  The examiner concluded the Veteran's psoriasis was in good control.  

On October 2011 VA skin disease examination the examiner noted that the skin disease did not cause any scarring or disfigurement of the head, face or neck.  It was noted that the Veteran had been treated with topical [notably, not systemic] medications in the past 12 months for six weeks or more but not constant.  The examiner noted the Veteran had no treatment other than with topical medications.  The examiner found that the psoriasis covered between 5 to 20 percent of both the total body area and the exposed area and that the skin disability did not have an impact on the Veteran's ability to work.

The pertinent evidence outlined above does not show that the Veteran's psoriasis has caused exudation, itching constant, extensive lesions or marked disfigurement; nor has he alleged such symptoms (in September 2005, when he reported itching, it was described as intermittent).  When the Veteran claimed in the substantive appeal that the 10 percent rating did not accurately reflect the severity of the disability, he did not explain why.  Medical professionals have specifically found that the area affected is not greater than 20 percent.  Thus, there is no competent evidence that the psoriasis involves 20 to 40 percent of the entire body.  Further, in October 2011 it was specifically noted that the psoriasis requires topical only (and not systemic) therapy.  Thus, the criteria for a 30 percent rating are not shown met, and a rating is excess of 10 percent is not warranted.    

The Board notes that the Veteran has diagnoses of sebhorrheic keratosis on his face (in July 2009) and eczema on his hands (in July 2010).  His only service connected skin disability is psoriasis.  As sebhorrheic keratosis and eczema are not service connected, symptoms of such diagnosed entities may not be considered in rating the veteran's service connected skin disability.  While the Veteran has indicated during the appeal period that he believed the psoriasis spread to his face, a VA examiner found that what was on his face was not psoriasis.  

Comparing the manifestations of the Veteran's psoriasis and the associated impairment shown to the rating schedule, the Board finds that the degree of disability shown throughout the entire period under consideration is wholly encompassed by the schedular criteria for the ratings assigned, whether considering the former or revised criteria.  A 10 percent rating under the former criteria contemplates exfoliation, exudation or itching if involving an exposed surface or extensive area.  The Veteran's service-connected psoriasis falls squarely within such criteria.  Both the extent of involvement and the treatment regimen shown are also encompassed by the schedular criteria.  Consequently those criteria are not inadequate.  The Veteran has not alleged any symptoms or impairment that exist but are not encompassed by schedular criteria.  Therefore, referral for consideration of an extraschedular rating is not necessary.

As the preponderance of the evidence is against this claim, the appeal in the matter must be denied. 


ORDER

A 10 percent rating is granted for residuals of a left elbow fracture, subject to the regulations governing payment of monetary awards.

A 10 percent rating is granted for left hand and wrist arthritis, subject to the regulations governing payment of monetary awards.

A 10 percent rating for right wrist arthritis and a separate 10 percent rating for right hand arthritis are granted, subject to the regulations governing payment of monetary awards.

A rating in excess of 20 percent for cervical spine arthritis is denied.

A rating in excess of 10 percent for lumbar spine arthritis is denied.

A rating in excess of 10 percent for left shoulder arthritis is denied.

A rating in excess of 10 percent for left hip arthritis is denied.
A rating in excess of 10 percent for right hip arthritis is denied.

Increases in the "staged" ratings (0 percent prior to September 29, 2011, and 10 percent from that date) assigned for esophageal hiatal hernia (with history of reflux) are denied.

A rating in excess of 10 percent for psoriasis is denied.


REMAND

In the August 2011 remand instructions, the Board stipulated:

The RO should further arrange for the Veteran to be examined by an appropriate physician to determine the severity of his residuals of a posterior chest wall GSW.  The Veteran's claims file should be reviewed and a full medical history elicited.  All indicated studies should be performed, and all clinical findings should be set forth in detail.  The examiner should specifically describe the track of the missile, identify the muscle group or groups affected by the GSW, and describe all current symptoms of the GSW residuals and all associated impairment of function.  The examiner should also specifically provide measurements for the residual scar; indicate whether there is any objective evidence that the scar is painful, tender, unstable, subject to repeated ulceration, adherent, and/or hypertrophic; and identify all functional impairment due to the residual scar.  The examiner should explain the rationale for all opinions.

(Italics added.)

When VA provided the Veteran with the examination in connection with this claim, the examiner addressed the scar only (size and symptoms), and did not address the track of the missile or the muscle group or groups affected by the GSW.  Thus, the August 2011 remand instructions were not followed.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  Thus, this claim must be remanded again for such action.

The case is REMANDED for the following:

1.  The RO should arrange for the Veteran to be examined by an appropriate physician to determine the severity of his residuals of a posterior chest wall GSW.  The Veteran's claims file should be reviewed and a full medical history elicited.  All indicated studies should be performed, and all clinical findings should be set forth in detail.  The examiner should specifically describe the track of the missile, identify the muscle group or groups affected by the GSW, and describe all current symptoms of the GSW residuals and all associated impairment of function.  The examiner should explain the rationale for all opinions.

2.  The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



___________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


